Dear Judge Richardson:
Under correspondence of recent date you ask whether you may hold an honorary commission as deputy clerk of court while serving as a justice of the peace.
In the opinion of this office, no dual officeholding problem exists. A deputy clerk holding only an honorary commission, receiving no compensation for the appointment, does not hold the "duties and powers provided by law" as contemplated by LSA-Const. Art. V, § 28 (1974), providing:
§ 28. Clerks of Court
      Section 28. (A) Powers and Duties; Deputies. In each parish a clerk of the district court shall be elected for a term of four years. He shall be ex officio notary public and parish recorder of conveyances, mortgages, and other acts and shall have other duties and powers provided by law. The clerk may appoint deputies with duties and powers provided by law and, with the approval of the district judges, he may appoint minute clerks with duties and powers provided by law.
      B. Office hours. The legislature shall establish uniform statewide office hours for clerks of the district courts.
Note that an elected justice of the peace may not hold the full-time appointed position of deputy clerk of court. See LSA-R.S. 42:63(D) and attached Attorney General Opinion 92-688.
This office has in the past recognized that a justice of the peace may hold an honorary commission as deputy sheriff. See attached Attorney General Opinion 97-107.
In our opinion, it is permissible for you to hold office as justice of the peace and to receive an honorary commission as deputy clerk.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Date Released: November 6, 1997
Kerry L. Kilpatrick Assistant Attorney General